                                                       USDC SDNY
                                                       DOCUMENT
                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                           DOC#: _ _ _---+---+---,,-...-------
SOUTHERN DISTRICT OF NEW YORK                          DATE FILED: IO' 'l..   I' 1
LEIF SKOOGFORS,

                             Plaintiff,
                                                                     ORDER
             - against -
                                                                 16 Civ. 2742 (PGG) (JCF)
LYCOS, INC. and JOHN DOES 1-10,

                             Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               Plaintiff Lief Skoogfors - a photographer - filed this copyright infringement

action on April 12, 2016. (See Cmplt. (Dkt. No. 1) ,r,r 1-2) Plaintiff alleges that Defendant

Lycos published five of his copyrighted photographs without his permission on websites hosted

by Defendant, and seeks statutory damages and attorneys' fees related to Defendant's copyright

infringement. (Id.   ,r,r 12-32, 46)
               On November 17, 2016, this Court entered a default judgment against Defendant,

(see Order of Default (Dkt. No. 20)), and referred this case to Magistrate Judge James Francis for

an inquest on damages. (See id. at 1; Order of Reference (Dkt. No. 21)) Pending before this

Court is Magistrate Judge Francis's Report and Recommendation regarding the appropriate

amount of damages. (See R&R (Dkt. No. 28))

                                           BACKGROUND
                The Clerk of the Court issued a Certificate of Default as to Defendant Lycos on

November 03, 2016. (Cert. of Default (Dkt. No. 16)) This court ordered Defendants to show

cause on November 17, 2016, why a default judgment should not be entered against them.

(Order (Dkt. No. 17) at 1) Defendant Lycos did not file an opposition to Plaintiffs motion for a
default judgment, and did not appear on that date. (See Order of Default (Dkt. No. 20) at 1)
                                                                                   \
Accordingly, this Court entered a default judgment against Defendant, (See ill.,), and referred this

case to Magistrate Judge Francis for an inquest on damages. (Order of Reference (Dkt. No. 21))

                On November 28, 2016, Judge Francis directed Plaintiff to submit "proposed

findings of fact and conclusions of law setting forth in detail the amount of damages claimed,"

and addressing the "legal basis for the claim for damages as well as the basis for personal

jurisdiction over the defaulting defendants." (Order (Dkt. No. 22)) Plaintiff made a detailed

submission in support of his request for damages. (See Dkt. Nos. 23-24) On December 29,

2016, Judge Francis scheduled an inquest on Plaintiffs claim for damages for January 19, 2017.

(Order (Dkt. No. 25))

                On April 21, 2017, Judge Francis issued a thorough Report and

Recommendation ("R & R"), recommending that this Court award Plaintiff: (1) $50,000 in

statutory damages, (2) $17,071.50 in attorneys' fees, and (3) $553 in costs, for a total of

$62,624.50 in damages. (R & R (Dkt. No. 28) at 16) Copies of the R&R were sent to the

parties on April 21, 2017. (Id. at 17)

                Judge Francis' R &R makes clear that "[fJailure to file timely objections will

preclude appellate review." (Id.) Neither side filed objections to the R&R.

                                   STANDARD OF REVIEW

               A district court reviewing a magistrate judge's report and recommendation "may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge." 28 U.S.C. § 636(b)(l)(C). When no objections are filed to a magistrate

judge's report and recommendation, "a district court need only satisfy itself that there is no 'clear

error on the face of the record' in order to accept the recommendation." Austin v. Lynch, No. 10
                                                  2
Civ. 7534 (JPO) (GWG), 2011 WL 6399622, at *1 (S.D.N.Y. Dec. 20, 2011) (citing Fed. R. Civ.

P. 72(b) advisory committee note). Moreover, the Second Circuit has made clear that a "party

generally waives judicial review of an issue when he or she fails to make timely objection to a

magistrate judge's report, as long as all parties receive clear notice of the consequences of their

failure to object." DeLeon v. Strack, 234 F.3d 84, 86 (2d Cir. 2000) (citing Small v. Sec'y of

Health & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989)); see also McCarthy v. Manson, 714

F.2d 234, 237 (2d Cir. 1983) ("When a party fails to object timely to a magistrate's

recommended decision, it waives any right to further judicial review of that decision.").

                                           DISCUSSION

               Here, the R&R recites the requirement that "pursuant to 28 U.S.C. § 636(b)(l)

and Rules 72, 6( a), and 6(d) of the Federal Rules of Civil Procedure, the parties shall have

fourteen (14) days from [April 21, 2017] to file written objections to this Report and

Recommendation." (R & R (Dkt. No. 28) at 16) The R & R further states that "[f]ailure to file

timely objections will preclude appellate review." Q9.,, at 17) Despite clear warning that a failure

to file objections would result in a waiver of judicial review, neither side filed objections to

Judge Francis's R & R.

               Because neither side filed objections to Judge Francis's R & R, the parties have

waived judicial review. The Court has, however, reviewed Judge Francis's seventeen-page R &

Rand finds it to be thorough, well-reasoned, and free of any clear error. Accordingly, Judge

Francis's R & R will be adopted in its entirety.




                                                   3
                                          CONCLUSION

               For the reasons stated above, the R & R is adopted in its entirety and Plaintiff is

awarded (1) $50,000 in statutory damages, (2) $17,071.50 in attorneys' fees, and (3) $553 in

costs, for a total of $62,624.50 in damages. (See R & R (Dkt. No. 28) at 16) The Clerk of Court

is directed to enter judgment, and to close this case.

Dated: New York, New York
       October 2, 2018
                                               SO ORDERED.



                                               Paul G. Gardephe
                                               United States District Judge




                                                   4
